  Case 2:20-cv-14455-AMC Document 1 Entered on FLSD Docket 12/16/2020 Page 1 of 16


ProSe7(Rev.12/16)ComplaïntforEmploymentDiscrimination


                                      U N ITED STATES D ISTRICT C OURT
                                                                  forthe
                                                    Southern DistrictofFlorida

                                                               CivilDivision


                                                                           CaseNo.        20-14455-cIV-cANN0N/MAYNAQD
                                                                                     (tobe.
                                                                                          plledinbytheClerk'
                                                                                                           sQ//Ccc.
                                                                                                                  l
                    Antonio Carraway
                         PlaintIjl;s)
(Writethefullnamepfetzc/lplaintiffwhois#/I  '
                                            ng thiscol
                                                     nplaint.
IfthenamesofaIlthep/JC'n//J/-
                            kcannot. fitinthespaceabove,                   Jul'
                                                                              yTrial: (checkone) M Yes U-INo
pleasewrite 'seeattached'
                        'in the.
                               çrt
                                 zt?caal attach an additional
pagewiththefullIistqfnames.
                          )
                             -   V-
  Ben Carson,Secretary Departm entofHousing and
               Urban Developm ent,
            JanetDhillon,ChairEEOC                                                         FILED BY                 D.C.

                       Dqfendantls)                                                              2EC 15 2222
(Writethe#///namet?feachdqjèndantwhoisbeing sued.Ifthe
namesqfallthedqjèndantscannot/2/inthespaceabove,please                                           cAuNEG
                                                                                                      nx
                                                                                                       ELAE.NOBLJz
                                                                                                       ul,s.Dls'r
write ''
       seeattached ''in thespaceand attach an additionalpage                                   s,o.oF FLA.-lr-r.elEncE
with the.fulllistt?/-names.)


                          C O M PLA INT FOR EM PLO YM ENT DISCR IM INA TIO N

1.       The Partiesto ThisCom plaint
         A.       ThePlaintiffts)
                  Provide the inform ation below foreach plaintiffnam ed in thecomplaint.Attach additionalpagesif
                  needed.
                           N am e                               A ntonio Carrawav
                           StreetAddress                        290 NW Peacock # 880174
                           Citv and Countv                      PortSaintLucie
                           Stateand Zip Code                    Florida 34986
                           TelephoneNumber                      (201)564-5449
                           E-mailAddress
  Case 2:20-cv-14455-AMC Document 1 Entered on FLSD Docket 12/16/2020 Page 2 of 16


Pro Se7(Rev.12/16)ComplaintforEmploymentDiscrimination

         B.       TheDefendantts)
                  Providethe inform ation below foreach defendantnam ed in thecom plaint,whetherthe defendantisan
                  individual,a governmentagency,an organization,oracorporation. Foran individualdefendant,
                  includetheperson'sjob ortitleqfknown).Attach additionalpagesifneeded.

                  DefendantNo.l
                         N am e                          Ben Carson
                         Job orTitle (ifknown)           Secretarv,DepartmentofHousing and Urban Development
                           StreetAddress                 45l7th StreetS.W .,
                           Citv and Countv               W ashington,DC
                           State and Zip Code
                           Telephone Num ber
                           E-m ailA ddress(ifknown)

                  DefendantNo.2
                         Name                            Victoria Cabrera
                           Job orTitle (ifknown)         DirectorOperationalRisk
                           StreetAddress                 45l7th StreetS.W .,
                           Citv and County
                           State and Zip Code
                           TelephoneNum ber              (202)276-3358
                           E-m ailAddress(ifknown)

                  DefendantN o.3
                         Nam e                           Rov Hormuth
                           Job orTitle (ifknown)         DirectorSingleFam ilv HousinM
                           StreetA ddress                45l 7th StreetS.W .,
                           Citv and Countv               W ashington,D C
                           State and Zip Code
                           TelephoneNumber
                           E-m ailAddress(ifknown)

                  DefendantN o.4
                         Nam e                           DanaW ade
                         Job orTitle (ifknown)           AssistantSecretarv ofH ousing-FederalHousina Comm issioner
                         StreetAddress                   45l 7th StreetS.W .,
                         Citv and County                 W ashington,DC
                         State and Zip Code              20410



                                                                                                             Page2 of 7
Case 2:20-cv-14455-AMC Document 1 Entered on FLSD Docket 12/16/2020 Page 3 of 16




   Carrawayv.HUD,Et.AI.

   Defendants:


         BenCarson,Secretary
         U.S.Departm entofHousingand Urban Developm ent
         4517th Street,SW Suite 2106
         W ashington,D.C.20410
         VictoriaCabrera
         U.S.Departm entofHousing and Urban Developm ent
         451 7th Street,SW Suite 2106
         W ashington,D.C.20410
         Roy Horm uth
         U.S.Departm entofHousing and Urban Development
         451 7th Street,SW Suite 2106
         W ashington,D.C.20410
      4. Dana W ade,AssistantSecretary ofHousing-FederalHousing Comm issioner
         U.S.DepartmentofHousing and Urban Development
         451 7th Street,SW Suite 2106
         W ashington,D.C.20410
         JanetDhillon,Chair
         EqualOpportuni  ty Em ploymentComm ission
         131 M Street,NE
         Fourth Floor,Suite 4NW O2F
         W ashington,DC 20507-0100
      6. Jam esLew is
         EqualOpportunity Em ploymentComm ission
         131 M Street,NE
         Fourth Floor,Suite 4NW O2F
         W ashington,DC 20507-0100
  Case 2:20-cv-14455-AMC Document 1 Entered on FLSD Docket 12/16/2020 Page 4 of 16


ProSe7(Rev.12/16)Complai
                       ntforEmploymentDiscrimination

                          Telephone Num ber            (202)679-3926
                          E-m ailAddress(ifknown)      dana.wadel hud.uov

        C.       Place ofEm ploym ent

                 Theaddressatwhich Isoughtemploymentorwasemployedbythedefendantts)is

                          Name                         Departm entofHousing and Urban Developm ent
                          StreetAddress                 45l7th StreetS.W .,
                          City and County               W ashington,DC
                          State and Zip Code           20410
                          TelephoneNumber


II.     BasisforJurisdiction

         Thisaction isbroughtfordiscrim ination in employm entpursuantto (checkallthatapplss'
                                                                                            .

                            TitleV1loftheCivilRightsActof1964,ascodified,42U.S.C.jj2000eto2000e-l7 (race,
                            color,gender,religion,nationalorigin).

                            (Note.
                                 'In ordertobring suitinfederaldistrictcourtunderTitle V1L.m r/musthrstobtain a
                            Noticet?fRighttoSueIetterfrom theEqualEmploymentOpportunity Commission.   )
                            AgeDiscriminationin EmploymentActofl967,ascoditied,29U.S.C.jj62lto634.

                            (Note.
                                 'In orderto bring suitinfederaldistrictcourtundertheAgeDiscrimination in
                            EmploymentAct,youmusthrst.   pleachargewiththe#t   ?//t7/EmploymentOpportunity
                            Commission)

                            AmericanswithDisabilitiesActof1990,ascodified,42U.S.C.99 12l12 to 12117.

                            (Note. lnordertobring suitinfederaldistrictcourtundertheAmericanswithDisabilities
                            Act,youmusthrstobtainaNoticet?fRighttoSueletterfrom theEqualEmployment
                            Opportunit
                                     y Commission.)
                            Otherfederal1aw (specl
                                                 jkthefederallabvll
                            5U.S.Code j2302-Prohibitedpersonnelpractices
                            Relevantstate 1aw (speqlk'f
                                                      //tnowrp:
  Case 2:20-cv-14455-AMC Document 1 Entered on FLSD Docket 12/16/2020 Page 5 of 16


ProSe7(Rev.12/16)Complai
                       ntforEmploymentDiscrimination


111.     Statem entofClaim

        W ritea shortand plain statementofthe claim .Do notm ake legalarguments. State asbriefly aspossible the
        factsshowing thateachplaintiffisentitled to the damagesorotherreliefsought. State how each defendantwas
        involved and whateach defendantdid thatcaused the plaintiffharm orviolated theplaintiffsrights,including
        the datesand placesofthatinvolvem entorconduct. lfmore than one claim isasserted,num bereach claim and
        writea shortandplain statementofeach claim in a separateparagraph. Attach additionalpagesifneeded.

                 Thediscriminatory conductofwhich 1complain in thisaction includes (ckeckallthatapplsl.
                                                                                                      '

                                   Failureto hire me.
                                   Termination ofmy em ploym ent.
                                   Failureto prom otem e.
                                   Failureto accomm odatem y disability.
                                   Unequalterm sand conditionsofm y employm ent.
                                   Retaliation.
                                   Otheractslvpeclj'
                                                   lk       Deceive,Obstruct,influenceany person to withdraw from
                                                            competition forany position
                                   (Note.
                                        'Onlythosegroundsraisedf/?thechargehledwiththeEqualEmployment
                                   Opportunity Commission ctw?beconsl dered bvthefederaldistrictcourtunderthe
                                  federalemplo- vmentdiscriminationstatutes.)

       B.        ltismybestrecollectionthattheallegeddiscriminatoly actsoccurredondatets)
                 August8,2014,November16,2016,June20,20l8

                  Ibelievethatdefendantts)(checkonelL
                        M        is/arestillcommittingtheseactsagainstme.
                        I
                        --I      is/arenotstillcommittingtheseactsagainstme.

       D.        Defendantts)discriminatedagainstmebasedonmy (checkallthatapplyandexplainlk
                      M         race
                      M         color
                      !
                      -1        gender/sex
                        F7l        religion
                        I
                        --I        nationalorigin
                        M          age( yearcfbirth)                (onlywhenassertingaclaim t?
                                                                                              fagediscrimination.
                                                                                                                )
                        M          disabilityorperceiveddisability(specljkdisabilit
                                                                                  p
                                     M obility Disability

       E.        The factsofm y caseareasfollows. Attach additionalpagesifneeded.
  Case 2:20-cv-14455-AMC Document 1 Entered on FLSD Docket 12/16/2020 Page 6 of 16


Pro Se7(Rev.12/I6)ComplaintforEmploymentDiscrimination

                  Thisisan em ployment-related action forviolationsofthe Plaintiff'scivilrightsby federalemployer,the
                  Departm entofHousing and U rban Developm ent,AgenciesAssistantSecretary ofHousing-Federal
                  Housing Com m issioner,Governm entNationalM ortgageAssociation,and the EqualOpportunity
                  Employm entComm ission,and underTitleVlIoftheCivilRightsActof 1964,asamended,42 U.S.C.
                  j2000eetseq.(ç%-l-itleVI1''),and 5U.S.Codej2302-Prohibitedpersonnelpractices.Theemployer
                  engagedunlawfulem ploymentdiscrim ination in violation ofTitleVllby engaging in discrim inatory
                  and retaliatory actsagainstthePlaintiffforhisrace,color,age,known disability participation,and his
                  participation in protected activity. Theemployeralso deceive,obstruct,influenced plaintiffto withdraw
                  from com petition forpositions,and deceive,obstruct,influenceplaintifffrom competition forposition
                  ofAssetm anager. Aspunishm entforengaging in protected activitiesplaintiffsdenied prom otion
                  opportunitiesin violation of in thatinvestigation and therelated EqualEmploym entOpportunity
                  Comm ission proceedings,thePlaintiffhassuffered reprisals,including a purposefulfailure to prom ote
                  the Plaintiffto apositionsforwhich plaintiffw asplainly qualified.EEOC employeeJam esLewis
                  violatedTtitleV11oftheCivilRightsActof1964 anda5U.S.Codej2302 -Prohibitedpersonnel
                  practicesby threatening,intim idating and refusing to follow agency guidelinesto grantplaintiffa
                  requested hearingbefore EEOC.The actsofdefendantsdeniesplaintiffequalopportunity rightsto
                  employm ent,and perm anently harm splaintiffthfu lossofincome,experience,and rightto fairand equal
                  employm entopporttmitiesby it'sactswhich violatethe aforem entioned law s. ThePlaintiffherein
                  hereby demandsatrialbyjuly on a1lissuesin thisaction.W HEREFORE,thePlaintiffrespectfully
                  requeststhattheCourtenterjudgmentin hisfavorandagainsttheDefendant.
                  (SeeAttachedEEOC ComplaintSupplements)

                  (Note.
                       'W.Cadditionalsupportforthefactsofyourclaim,youmay attachto thiscomplainta copyt?f
                  vourchargehled with theEqualEmploymentOpportunity Commission,orthec/vt/?-
                                                                                          gc.#/cl with the
                  relevantstate orcï/y human rightsdivision.)

1V. Exhaustion ofFederalAdministrativeRem edies

                  Itism y bestrecollection that1filed a chargew ith the EqualEmploym entOpportunity Comm ission or
                  my EqualEm ploym entOpportunity counselorregarding thedefendant'salleged discrim inatory conduct
                  on (date)

                  September10,2014 -HL1D-000112-2014/EEOC Discrimination Com plaintA MainstJamesLewis

       B.         TheEqualEm ploymentOpportunity Comm ission (checkonelL
                         M          hasnotissuedaNoticeofRighttoSueletter.
                         Z          issuedaNoticeofRighttoSueletter,which1receivedon(date) 9/17/2020
                                    (Note:Attachacopy oftheNoticeofRightto SueIetterfrom theEqualEmployment
                                    Opportunity Commission tothiscomplaint)

                  Only litigantsalleging agediscrimination m ustanswerthisquestion.

                  Since filing m y charge ofage discrim ination with theEqualEm ploym entOpportunity Com m ission
                  regarding the defendant'salleged discrim inatory conduct(checkonelL

                                     60 daysorm ore have elapsed.
                         ED          lessthan 60 dayshave elapsed.
  Case 2:20-cv-14455-AMC Document 1 Entered on FLSD Docket 12/16/2020 Page 7 of 16


ProSe7(Rev.I2/I6)ComplaintforEmploymentDiscrimination


V.    Relief

      State briefly andpreciselyw hatdamagesorotherreliefthe plaintiffasksthe courtto order.D o notm akelegal
      arguments. lnclude any basisforclaiming thatthewrongsalleged arecontinuing atthepresenttim e. Includethe
      am ountsofany actualdam agesclaim ed forthe actsalleged and thebasisfortheseam ounts. lnclude any punitive
      orexemplary dam agesclaim ed,theam ounts,and the reasonsyou claim you are entitled to actualorpunitive
      m oney dam ages.
       ThePlaintiffisentitledto reliefunderTitleVl1forhisem ployer'sunlaw fuldiscriminatory conductand reprisal
       retaliation,including butnotlim ited to forthe Em ployer'sdisparate treatm entofthe Plaintiffforengaging in
       protected activitiesoffiling EEO complaint.

       PlaintiffrespectfullyrequeststhattheCourtenterjudgmentinhisfavorandagainsttheDefendantand directthe
       follow ing relief:

       a.      Foramoneyjudgmentrepresentingcompensatorydamages,including lostwages,and allothersumsof
       m oney,including retirem entbenetitsand otheremploym entbenefits,togetherwith interestthereon'
                                                                                                    ,
       b.      ForamoneyjudgmentrepresentingliquidateddamagesfortheDefendants'willfulviolationsofTitleV1l,
       and any related stamtes,regulationsand rights;
       c.      Foramoneyjudgmentrepresentingprejudgmentinterest;
       d. Foran Orderdirecting the Defendantto prom otethePlaintiffto the position ofGS-I5 in an acceptable
       positon within theAgencyy,with back pay and benetits;
       e. ln the alternative to thereliefrequested in preceding subparagraph,foran Orderdirecting theDefendant
       pay the Plaintifffrontpay forthose wageshewould bereceiving ifhe had been properly considered for
       promotion to AssetM anager,along with back pay,within grade increases,retirementcontributions,and
       compensation formonetary lossperm itted underthe law.

Vl. Certifk ation and Closing

       UnderFederalRule ofCivilProcedure ll,by signing below,1certify tothe bestofm y knowledge,infolnnation,
       andbeliefthatthiscomplaint:(1)isnotbeingpresentedforan improperpurpose,such astoharass,cause
       unnecessarydelay,orneedlessly increasethecostoflitigation;(2)issupportedby existing law orby a
       nonfrivolousargumentforextending,modifying,orreversingexistinglaw;(3)thefactualcontentionshave
       evidentiary supportor,ifspecifically so identified,willlikely haveevidentiary supportaftera reasonable
       opportunity forfurtherinvestigation ordiscovery;and(4)thecomplaintotherwisecomplieswiththe
       requirem entsofRule ll.


       A.         For PartiesW ithoutan Attorney

                  Iagree to provide the Clerk'sOfficewith any changesto m y addresswhere case-related papersm ay be
                  served. 1understand thatmy failureto keep a currentaddresson filewith the Clerk'sOfficem ay result
                  in the dism issalofm y case.

                  Date ofsigning'
                                .          12/15/2020                                .       ,0

                                                                    F
                                                                 ,...          ,
                                                                               .         >
                                                          ' ,z           v'e
                                                                        '*         .''.
                                                                                       .'
                                                                                      '.
                                                                                             .   L.     ,
                                                        ..''
                  SignatureofPlaintiff            z-' z'
                                                   '''''
                                                                               z'
                                            t
                                            .r
                                             -.
                                              '           /-
                                                          ,
                                                          '
                                                                                             .,'-'' '
                  PrintedN am e ofPlaintiff Antonio Carraway
  Case 2:20-cv-14455-AMC Document 1 Entered on FLSD Docket 12/16/2020 Page 8 of 16


ProSe7(Rev.12/16)Complai
                       ntforEmploymentDiscrimination


       B.        ForAttorneys

                 Date ofsigning'
                               .


                 SignamreofAttorney
                 PrintedN am e ofAttorney
                 BarNumber
                 N ame ofLaw Firm
                 StreetAddress
                 State and Zip Code
                 Telephone Num ber
                 E-m ailAddress
Case 2:20-cv-14455-AMC Document 1 Entered on FLSD Docket 12/16/2020 Page 9 of 16




                              The EqualEm ploym entOpportunity Com m ission
                                        Office ofFederalOperations
                                P.O .Box77960 W ashington,DC 20013-8960

   Agency Case# HUD-00112-2014
   EEOC Case # 570-2016-008888X

   supplem entalstatem ent:

   The complainantisaveteranw ho honorably served thiscountry during a time ofwarand m etthe
   statutory requirementofestablishing discrim inatory practice by demonstratingthatofficialswithin the
   Departm entofHousing and Urban Developm entcom m itted prohibited personnelpracticesby
   discouraging an applicantfora federalvacancyto com peteand engaged in discrim inatory practicesby
   requestingthatthecomplainantwhowasreferredasoneofthebestqualified candidatesfortwo (2)
   positionsremove theirnam efrom consideration.Complainantisa m em berofa protected classand has
   appliedforoveronehundred(100)federalposi      tions,mostwith HUD andneversoughtto filea
   complaintofdiscrimination untiltwo (2)officialswithinaspanofthirty(30)dayswiththeDepartment
   ofHousing and Urban Developm ent'sOfficeofGINNIE M ae asked the complainantto remove hisnam e
   from consideration and told complainantthathe wasnotthe ''rightfit''forthe positions.The
   com plainantwho isblackwasdiscriminated againstby m anagementofficialsw ho werew hite.These
   officialsfurtherdiscrim inated againstcom plainantby refusingto offerthe sam e opportunityfor
   interview optionsthatwere offered to white applicants.Osicialsofthe agency did notafford
   com plainantthe sam e opportunityforinterview offered white candidateswhich constituted race-based
   discrimination inviolation ofTitleVIlofthe CivilRightsActof1964.These factswere ignored byJames
   Lewis,awhite EEOCofficial,who isalsothesubjectofadiscriminationcomplaintfiled bythe
   complainantdueto racialdiscrim ination and biasin hisconductduringthe EEOC scheduling
   proceedings.JamesLewisdemonstrated clearracialbiasagainstthe complainantby scheduling and
   failingto show forscheduled conferences,subjectedcomplainanttodiscriminatorytreatmentby
   denying com plainanta requested hearing,intimidation,retaliation,and threatsduring the proceedings
   inviolation ofTitleVIIofthe CivilRightsActof1964 with a discrim inatory intentto deny com plainant's
   rightto a fairhearing processofthecom plaintsbefore the EEOC.Jam esLew isactionswerea deliberate
   and calculated race-based attem ptto abuse hispositionand discrim inate againsta com plainantin an
   EEOC proceeding by improperly and illegallydenying com plainanthisrightto a fairhearing beforethe
   com mission.Afterreceivingnotice thathewasthe subjectofa discrim ination com plaintbecause ofhis
   abusive and discrim inatory conductduringthe proceedings,Jam esLew isdem onstrated and voiced a
   com plete Iackofregard afterreceiving notice from the complainantofthe com pl   aint,wassuccessfulin
   concealing hisdiscriminatory actionsfrom EEOC officials,refused to rem ove him selffrom the com plaint
   proceedings,and w ith m alice and forethoughtdenied com plainanta requested hearing,and issued a
   ruling againstthe com plainantbecause ofhisrace and in retaliation forthecom plainant'sprotected
   activity and rightto file a com plaintofdiscrim ination.

   Thiscase before the EEOC invol
                                ved discrim inatory practicesby officialsofthe Departm entofHousing
   and Urban Developm ent,GINNIE M AEem ployeeswho com mitted prohibited personnelpracticesof
   requestingahighlyquali
                        fied blackmaleapplicantto removetheirnamefrom considerationfortwo(2)
   positionsin separate officesw ithin GINNIE MAE identified below :

           JobTitle:SeniorOperationalRiskAnalyst- On oraboutAugust8,2014
           Departm ent:DepartmentofHousing and Urban Developm ent
Case 2:20-cv-14455-AMC Document 1 Entered on FLSD Docket 12/16/2020 Page 10 of 16




          Agency:GovernmentNationalMortgageAssociation (Ginnie Mae)
          JobAnnouncem entNum ber:14-HUD-586P
          Hiring M anager:Victoria Cabrera

      2. JobTitle:AccountExecutive(MortgageBackedSecurities)- OnoraboutAugust1,2014
   Departm ent:Departm entofHousing and Urban Developm ent
   Agency:GovernmentNationalMortgageAssociation(GinnieM ae)
   Job AnnouncementNumber:14-HUD-289P
   HiringManager:Reportedto HUD HR08/25/2014Staffwouldnotreleasemanager'sname.
   80th GINNIE M AE hiringm anagersrequested thatIremove my nam e from consideration.Yetboth
   attem pted to masktheirdiscrim inatow effortsby refusing to offerme an optionto interview by phone
   asotherapplicantshad.The requestto rem ove my nam efrom the Iistsforconsideration by both hiring
   officialsconstituted a ''prohibited personnelpractice''ofdiscouraging an applicantfrom applyingforor
   competing fora position.Iwasthe ''only''individualwho wasspecifically asked to remove my name
   from considerationforboth positionsadvertised within Ginnie M ae.

   OnoraboutM arch 13,2017 an amended com plaintofdiscrim ination wasfiled withthe Agency I7-HUD-
   86P regardinga practice bythe Agency'sOffice ofHousingw here com plainantwasreferred am ongstthe
   bestqualified candidatesfora position butofficialsdiscriminated againstduringthe interview process
   andonlyofferedone(1)available dateforinterview;whichdifferedfrom whatwasofferedtoother
   candidatesin reprisalforthe com plainantspriorprotected complaintsacti
                                                                        vity:


          JobTitle:AssetM anagementDivision Director,DenverField Office Announcem entNum ber:17-
          HUD-86-PAgency:AssistantSecretary ofHousing-FederalHousing Comm issionerDepartment:
          Departm entofHousing and Urban Developm ent
          Responsible Agency: AssistantSecretaryofHousing-FederalHousing Com m issioner
          Responsible Departm ent:Departm entofHousing and Urban Development
          Responsible Official:Julian Castro,Secretary

   TheAgencyfailed and refusedto processthecomplaintfiledonMarch 13,2017foroverone(1)yearin
   violation offederalIaw and EEOC guidelines.

   On M arch 6,2018 Com plaintreceived an OrderofAcknowledgementand Scheduling ofInitial
   Teleconference forEEOC No.570-2016-00888X.EEOC furtheracknowledged receiptofthe
   Com plainant'srequestfora hearing.29 C.F.R.j 1614.109 and Chapter7 ofEEOC M anagementDirecti
                                                                                              ve
   110,August5,2015(EEO M D-110)governtheconductofhearingsonMarch 14,2018.COMPLAINANT
   W AS DENIED THE REQUESTED HEARING UNDER 29 C.F.R.j 1614.109 NEVER OCCURRED.

   On M arch 14,2018,JamesLewis,AU assigned to overseethiscase w asadvised thatthe agency failed
   and refusedto processa timelyfiled amended complaintofdiscrim ination 17-HUD-86-P filed on M arch
   13,2017 with the Agency,involving the Agency'sOffice ofHousing.JamesLew isperm itted the Agency
   tocomplete arushedinvestigationanddidnotsubjecttheAgencytoanysanctionsasprovisioned under
   EEOC guidelinesand dem onstrated clearbiastowardsthe agencyand againstthe com plainantby
   waivingw ithoutpenalty orsanctiontheirclearviolation ofstatutory requirementsfortim el
                                                                                        y processing
   a com plaintofdiscrim ination.JamesLewiscontinuedto show biastow ardsthe agency and against
Case 2:20-cv-14455-AMC Document 1 Entered on FLSD Docket 12/16/2020 Page 11 of 16




   com plainantby notrequiringthe agency to provide complainantaccessto FEDSEP forviewing
   documentsrelevantto the proceedings.

   Jam esLewisfailed to appearfora scheduled conferenceon M onday,June 7,2018 at2 pm EST.Boththe
   agency'srepresentative and the complainantwere waiting on ateleconference Iine,butJam esLewis
   nevershowed orprovided notice thatthe conference required rescheduling,dem onstrating a Iackof
   respectorregard forthe proceedings.

   JamesLew isthen notified the com plainantthathe would beavailable onThursday June 14,2018 llam-
   12:30pm and from 2:30-5:30pm .Com plainantprom ptly notified JamesLewisthathe would be available
   at11am on Thursday,June 20,2018.The agency'srepresentative also confirm ed theiravailabilityatthe
   sam etim e.Jam esLew isresponded stating he wasno Iongeravailable at11 am afteroffering itfora
   scheduled conference,again denying com plainantthe rightto afairprocess.

   JamesLew isbegan proposing conferencetim esat4:30 pm in the eveningswhich wasafterduty hours
   form ostfederalem ployeesand the com plainant.Com plainantrequested atim e before4 pm andJames
   Lewisrefused and scheduled atim eon aday when com plainantwas notworking dem anding his
   participation.

   On ThursdayJune 14,2018JamesLewisthen demanded complainantprovide aw ritten explanationw hy
   complainantwasunable to attend on a scheduled offdayw hen com plainant,a disabled veteran was
   receivingtreatmentandthreatening sanctionsagainstthe com plainant.Thisconstituted blatant
   discrim inatory behaviorbyJam es Lew is,an EEOC officialagainsta com plainant.

   OnJune 20,2018,and June 27,2018,acom plaintofdiscrim inationwasfiled againstJamesLewisfor
   violationsofTitle VIIofthe 1964 CivilRightsAct.JamesLewiswasnoti   fied ofthiscom plaintand stated
   thathewould note the filing in the case record,which the EEOC hasrefused to release afterrepeated
   requests.

   On M arch 7,2019 and in retaliationforthe com plaintofdiscrim inationfiled by complainant,James
   Lewisdenied com plainantarequested hearing under29 C.F.R.j 1614.109 and issued a ruling thatthe
   actionsofagency officialasking a blackcandidateto remove hisname from considerationtwice and
   telling thisblackcandidatethathe wasnotthe ''rightfit''did notin hisopinion consti
                                                                                    tute discrimination.
   Jam es Lew is for retaliatory and discrim inatory reasons w ith m alice and forethought abused his position
   and assigned dutieswith the EEOC to engage in blatantdiscrim inatory and retaliatory practicesagainsta
   blackcom plainantbefore the EEOC; and,James Lew isfailed and refused to afford com plainanta non-
   discrim inatory ri
                    ghtto statutory hearing processestablished underthe Iaw.

   Additionally,EEOC officialserrored by perm itting Jam es Lewisto handle thiscom plaint. EEOC should
   have rem oved Jam esLewisfrom deciding a m atterin which hewascharged asanofficialwho
   com m itted discrim ination in violation ofTitleVIIofthe CivilRightsActof1964.

   Finally,the com plainant'scom plaintofdiscrim inationfiled againstJam es Lewison June 20,2018,June
   27,2018,and M ay 1,2019,wasnotprocessed,investigated orassigned a case num berbythe EEOC as
   required underTitleVIIofthe CivilRightsActof1964 asam ended.

   Forthe aforem entioned reasonsthism attershould be remanded backto the EEOC and com plainant
   should receive restitution forthe blatantand maliciousactionsofboththe agency and Jam esLewiswho
Case 2:20-cv-14455-AMC Document 1 Entered on FLSD Docket 12/16/2020 Page 12 of 16




   failed to carry outhisassigned responsibilitiesconsistentwith the Iaw,governing statute,and EEOC
   rules.



        *.> 6-           V
   Antonio Carraway
   Com plainant
Case 2:20-cv-14455-AMC Document 1 Entered on FLSD Docket 12/16/2020 Page 13 of 16

   Am ended C om plaint Su pplem ent - A ntonio C arraw ay,C om plainant
   H U D -00 112-20 14
                                     M arch 7,20 17



   TO :               Steven D .Sm ith ,D ivision D irector
                      O ffice of D epartm ental Equ alE m ploym ent O pportunity
                      Equ al E m ploym ent O pportunity D ivision
                      U .S .D epartm ent of H ou sing and U rban D evelopm ent
                      45 1 7th Street, SW - Su ite 2 106
                      W ashington, D .C .204 10


   FR O M :          A ntonio Carraw ay
                     32O 23rd Street South # 1 123
                     Arlington,VA 22202



   RE:                FO R M A L C om plaint of D iscrim ination - A M EN D E D




        O n April29, 20 15,1 filed a Form al E EO com plaint ofdiscrim ination w ith
   Departm entofHousing and Urban Developm ent,O ffice ofD epartm entalEqual
   Em ploym entOpportunity (ODEEO)fordiscrim inatory hiring practices that
   inclu ded applications for

   Positions:

   1. Job Title: Senior O perational R isk Analyst - O n or abou t Au gust 8,20 14
   D epartm ent:D epartm ent O fH ousing And U rban D evelopm ent
   Agency:Governm entNationalM ortgage Association (Ginnie M ae)
   Job Announcem ent Nu m ber: 14-H U D -586P.

   2. Job Title:AccountExecutive (M ortgage Backed Securities)-
   D ate ofApplication June 10,20 14
   D epartm ent:D epartm entO fH ousing And U rban D evelopm ent
   Agency:Governm entNationalM ortgage Association (Ginnie M ae)
   Job Announcem ent Num ber:14-HU D-289P



                                                                                     1
   M arch 7,2017
Case 2:20-cv-14455-AMC Document 1 Entered on FLSD Docket 12/16/2020 Page 14 of 16

   Am ended Com plaint Supplem ent - A ntonio C arraw ay,C om plainant
   H U D -00 112-2014




   AD DITIONAL CLAIM S/EM M PLES O F D ISCRIM INTION AND REPRISAL
         Reprisaland C ontinu ed D iscrim in atoa H irina Practices

   Job Title:Asset M anagem entD ivision Director,Denver Field Office
   Announcem ent Num ber:17-HU D-86-P
   A gency:A ssistant Secretary of H ou sing-Federal H ousing Com m issioner
   D epartm ent:D epartm ent of H ou sin g and U rban D evelopm ent

   Responsible Agency: Assistant Secretazy ofH ousing-FederalH ousing
   C om m issioner

   Responsible D epartm ent:D epartm ent of H ousing and U rban D evelopm ent

   R esponsible O fficial:Ju lian C astro,Secretary

   On or about Novem ber 16,2016,Im ade application via USA Jobs forAgency
   position of Asset M anagem ent D ivision D irector, D enver Field O ffice under
   annou ncem ent nu m ber 17-H U D -86-P and received notification that Iw as fu lly
   m eteligibility requirem ents and w as again referred am ongst the bestqualified
   for further consideration on or about N ovem ber 24,20 16.The D epartm ent of
   H ousing and U rban D evelopm ent,thr'u its agents and assign s con spired to
   continue acts ofretaliation and discrim ination againstm e for m y previous
    com plaintactivity (HUD-OO112-2014)by denying m e an equalopportunity to
   com pete and receive consideration for em ploym entopportunities in violation of:

         TitleVIIofthe CivilRights Actof1964 (TitleVII),which prohibits
         em ploym ent discrim ination based on race,color,religion, sex,or
         nationalorigin ;
         theAge Discrim ination in Em ploym entActof1967 (ADEA),which
         protects individuals w ho are 40 years ofage or older;
      o Title 1and Title V ofthe Am ericans with DisabilitiesActof1990 (ADA),
         which prohibit em ploym entdiscrim ination against qualified individuals
         w ith disabilities in the private sector,and in state and localgovernm ents;
         Sections 50 1 and 505 ofthe Rehabilitation Actof 1973,w hich prohibit
         discrim ination againstqualified individuals w ith disabilities w ho work in
         the federalgovernm ent;and,
         the CivilRights Act of 199 1,w hich,am ong other things,provides
         m onetary dam ages in cases ofintentionalem ploym ent discrim ination.




                                                                                        2
   M arch 7,20 17
Case 2:20-cv-14455-AMC Document 1 Entered on FLSD Docket 12/16/2020 Page 15 of 16

   Am ended C om plaint Su pplem ent - A ntonio C arraw ay,C om plainant
   H U D -00 112-20 14
   These illegalretaliatory an d discrim inatory acts by these m anagem ent officials
   w ere directed against m e for m y previous com plaints activities and becau se of
   m y race,age, sex,and m y disabled veterans status.

   The Agency's actions has adversely im pacted m e and caused harm by denying
   m e equ alopportunity to prom otional opportunities,intentional denialofaccess
   to w ork experience thatw ould com plem entand further qualify m e for
   additional opportunities,econom ic discrim ination thru low er salary,long term
   im pactthru lessened retirem entbenefits,and m any other econom ic benefits
   that are derived thr'u a higher salary.The Agency's actions has further harm ed
   m y by denying m e additionalprofessionalexperience thatwould qualify m e for
   sim ilar positions and advancem ent opportu nities.The deliberate actions of th e
   Agency thz'u its agents and assigns,has continued its illegalacts and practices
   of reprisal and discrim in atory hiring practices against m e in an attem pt to
   deny m e as a highly qualified individual prom otional opportu nities w ith the
   intent to discrim inate and retaliate for m y protected activities.

   A s an individu al ofa protected class,I cam e to the Agency w ith extensive
   hou sing,m anagem ent,real estate finan ce,and portfolio m anagem ent
   experience,but,because ofm y race,age,sex,disability status,and or m y
   efforts of opposing u nlaw fu lactivities,w ith the t'
                                                        iling of a com plaint of
   discrim ination and reprisal, the subsequ ent investigation by H U D 'S E E O
   investigator (Agency Case No.: HUD-O0112-2O14,the Departm enthas
   continued a practice of discrim inating against m e in hiring practices
   throughou t m y tenu re of em ploym ent w ith the Agency.

   1am requesting legalfees,restitution,retroactive grade and adjustm ents to
   pay,perform an ce aw ards,retirem ent contribu tions w ith interest,and a11
   additionaladjustm ents,including m onetary com pensation forthe econom ic
   opportu nities lost du e to these illegaldiscrim inatory practices.A dditionally,I
   willseek a11additionallegalrem edies afforded victim s subjected to sim ilar
   illegalact of discrim ination and retaliation .

    Attach m ents:

      (1)Am ended Com plaintSupplem ent
      (2)HUD Announcem entNum ber 17-HUD-86-P AssetM anagem entDivision
         D irector;
      (3)Eligibility Notification 17-HUD-86-P AssetM anagem entDivision Director;
      (4)Non-selection Notification 17-HUD-86-P AssetM anagem entDivision
         D irector
      (5)EEOC Hearing RequestforAntonio Carraway v.Julian Castro

   M arch 7,20 17
Case 2:20-cv-14455-AMC Document 1 Entered on FLSD Docket 12/16/2020 Page 16 of 16

   Am ended C om plaint Supplem ent - Antonio C arraw ay, Com plainant
   H U D -00 112-20 14



         Ideclare that the above is true and correctand thatl delivered a copy of
         this am ended com plaint and attachm ents to:


                     Steven D .Sm ith ,D ivision D irector
                     O ffice ofD epartm entalEqualEm ploym ent Opportunity
                     E qual Em ploym ent O pportu nity D ivision
                     U .S.D epartm ent of H ousing and U rban D evelopm ent
                     45 1 7th Street,SW - Suite 2 106
                     W ashington ,D .C .204 10

                     D istrict D irector
                     U .S.E qualE m ploym ent O pportu nity C om m ission
                     H earings U nit - W ashington Field O ffice
                     13 1 M Street,N E
                     Fourth Floor,Su ite 4NW O 2F
                     W ashington ,D C 20507-0 100


        ..i. 4- - -                                         03/13/2017
   Antonio Carraw ay                                             D ate
   320 23rd streetSouth
   Arlington,VA 22202




                                                                                4
   M arch 7,2017
